Citation Nr: 1615298	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  16-07 045	)	DATE
	)
	)


THE ISSUE

Whether a September 1, 2000, decision of the Board of Veterans' Appeals denying entitlement to service connection for hearing loss and migraine headaches should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from June 1991 to March 1995.

In a September 1, 2000, decision, the Board of Veterans' Appeals (Board), in pertinent part, denied the Veteran's claims for service connection for hearing loss and migraine headaches.  In September 2015, the moving party submitted to the Board a motion to revise that decision, contending that the decision was clearly and unmistakably erroneous.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 1, 2000, decision, the Board denied the Veteran's claims for service connection for hearing loss and migraine headaches.

2.  The September 1, 2000, Board decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of the claims for service connection for hearing loss and migraine headaches.


CONCLUSIONS OF LAW

1.   The September 1, 2000, Board decision denying the Veteran's claim for service connection for hearing loss does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015).

2.  The September 1, 2000, Board decision denying the Veteran's claim for service connection for migraine headaches does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of the VCAA is necessary.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran, the name of the moving party if other than the Veteran, the applicable Department of Veterans Affairs file number, and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

The moving party in this case has, through his attorney, set forth clear and specific allegations of CUE in the September 1, 2000, Board decision denying service connection for hearing loss and migraine headaches, and has pleaded errors of law and fact with sufficient specificity to enable the Board to decide the CUE claims on the merits.  Specifically, the moving party is arguing that the Board impermissibly relied on its own medical opinion and failed to properly apply an analogous rating under 38 C.F.R. § 4.20 in determining whether service connection was warranted for migraine headaches and that, but for the Board's failure, service connection for migraine headaches would have been granted.  The moving party further argues that the Board failed to consider evidence of hearing loss contained in the Veteran's service treatment records and failed to properly apply 38 C.F.R. § 3.385 in denying the claim for service connection for hearing loss and that, and that, but for the Board's failure, service connection for hearing loss would have been granted.

Review of the September 1, 2000, Board decision reflects that the claim for migraine headaches was denied because the preponderance of the evidence did not establish that the Veteran's muscle contraction headaches were etiologically related to his in-service headache complaints.  In so finding, the Board reviewed the Veteran's in-service treatment for headaches, diagnosed as tension headaches, as well as VA outpatient treatment records following service, in which the Veteran was diagnosed with migraine headaches, and a VA neurological examination that diagnosed the Veteran with muscle contraction headaches.  The examiner did not provide a medical nexus opinion regarding the etiology of the muscle contraction headaches.  In denying the claim, the Board noted that the only evidence in support of a medical nexus was the Veteran's lay assertions and pointed out that "lay testimony is not competent to prove a matter requiring medical expertise."   

Regarding the hearing loss claim, review of the September 1, 2000, Board decision reflects that the claim was denied because there was no showing of hearing loss for VA compensation purposes in service and no medical evidence to establish an etiological link between the hearing loss diagnosed after service and the Veteran's time on active duty.  In so finding, the Board referenced service treatment records in which the Veteran was found to have "failed" an audiogram but pointed out that follow-up evaluation confirmed that the "failure" was due not to hearing loss but to impacted cerumen.  The Board acknowledged the Veteran's diagnosis of bilateral hearing loss at the VA examination but again found no medical evidence supporting a nexus between the post-service hearing loss and the Veteran's service.  In so finding, the Board cited specifically to 38 C.F.R. 3.385 (1999), which set forth the threshold audiogram findings required to establish hearing loss for VA compensation purposes.  

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant cannot simply request that the Board reweigh or re-evaluate the evidence; this is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

Upon review, the Board finds that the CUE assertions presented by the Veteran are tantamount to disagreement with how the facts were weighed and evaluated in the September 1, 2000, Board decision in light of the law and regulations in effect at that time.  Damrel, 6 Vet. App. at 245; see also Crippen, 9 Vet. App. at 412; 38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).  

In regard to the claim for migraine headaches, the Board notes that the in-service complaints and diagnoses of headaches, as well as the post-service treatment records documenting headaches, were discussed in the September 2000 Board decision at issue.  The Board decision acknowledges that the medical records showed both in-service headaches and post-service headaches but found that there was no competent medical evidence in the record that established a medical nexus between the in-service headaches and the post-service headaches.  As noted in the decision at issue, at the time of the Board's decision, the only evidence of record to suggest an etiological link between the Veteran's headaches and service was the Veteran's own statement.  The Board finds that there was no impermissible application of the Board's own medical opinion in denying the claim for headaches; rather, in denying the claim, the Board explicitly relied on the lack of any medical evidence establishing a medical nexus between the Veteran's headaches in service.  Any general assertion that the Board failed to properly consider the medical records showing a headache diagnosis merely disputes how the Board weighed the evidence.  See id.  Further, to the extent that the Veteran contends that the failure to apply the provisions of 38 C.F.R. § 4.20 to conclude that the muscle contraction headaches diagnosed by the VA examiner were the same by analogy as the tension headaches diagnosed in service, the Board finds that this argument misunderstands the nature of 38 C.F.R. § 4.20.  That regulation allows for the rating of already service-connected disabilities that are not listed in the diagnostic criteria by analogy to similar disabilities that are listed.  There is no mention in the regulation of applying analogy as a means of granting service connection in the absence of competent evidence linking any given disorder to service.  See id.  

Regarding the hearing loss claim, the Board has considered the Veteran's contention that in its September 2000 decision, the Board failed to consider his service treatment records, which documented a "significant loss of hearing acuity" that developed over the course of his active duty.  Review of the claims file shows that the evidence in question-a 1993 in-service audiogram and the January 1995 separation examination-does show a decrease in hearing acuity, but that decrease plainly does not rise to the level of disability for VA compensation purposes under 38 C.F.R. § 3.385.  Rather, the in-service audiograms show that the Veteran's pure tone thresholds decreased to no worse than 25 decibels at any level tested, which is not considered a disability for VA compensation purposes under 38 C.F.R. § 3.385.  Thus, despite not being discussed specifically by the Board in the September 2000 decision, consideration of this evidence would not have led to a grant of service connection for hearing loss.  Again, this contention is disputing how the Board weighed the evidence.  See id.  On a related note, the Board fails to comprehend the Veteran's contention that the Board "did not apply" 38 C.F.R. § 3.385 to the hearing loss claim in the September 2000.  Despite not explicitly discussing the regulation in reference to the lack of hearing loss for VA compensation purposes, it is clear from the September 2000 decision that the Board did consider that regulation in finding that the Veteran did not display hearing loss that rose to the level of disability for VA compensation purposes.  The Board finds that this was a correct-and indeed the only-application of that regulation to the facts of the case.

For the reasons stated above, the Board finds that there was no CUE in the September 1, 2000, Board decision denying the Veteran's claims of service connection for migraine headaches and hearing loss.  The Veteran has not identified any error that, had it not been committed, would have compelled a different decision.  There was no CUE in the Board's decision; the motion is denied.


ORDER

Clear and unmistakable error (CUE) is not found in the September 1, 2000, decision of the Board of Veterans' Appeals that denied entitlement to service connection for migraine headaches; the motion is denied.

Clear and unmistakable error (CUE) is not found in the September 1, 2000, decision of the Board of Veterans' Appeals that denied entitlement to service connection for hearing loss; the motion is denied.



____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



